Exhibit 10.1
AARON RENTS, INC.
2001 STOCK OPTION AND INCENTIVE AWARD PLAN
As Amended and Restated
Effective as of February 24, 2009



 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page   ARTICLE 1 - GENERAL PROVISIONS     1      
                1.1    
Amendment and Restatement of Plan
    1     1.2    
Purpose of Plan
    1     1.3    
Types of Awards
    1     1.4    
Effective Date
    1     1.5    
Duration of the Plan
    1                     ARTICLE 2 - DEFINITIONS     1                    
ARTICLE 3 - ADMINISTRATION     6                       3.1    
General
    6     3.2    
Authority of the Committee
    7     3.3    
Participation Outside of the United States
    7     3.4    
Delegation of Authority
    7     3.5    
Award Agreements
    7     3.6    
Indemnification
    8                     ARTICLE 4 - SHARES SUBJECT TO THE PLAN     8          
            4.1    
Number of Shares
    8     4.2    
Individual Limits
    9     4.3    
Adjustment of Shares
    10                     ARTICLE 5 - STOCK OPTIONS     10                    
  5.1    
Grant of Options
    10     5.2    
Agreement
    11     5.3    
Option Exercise Price
    11     5.4    
Duration of Options
    11     5.5    
Exercise of Options
    11     5.6    
Payment
    11     5.7    
Nontransferability of Options
    12     5.8    
Special Rules for ISOs
    12                     ARTICLE 6 - STOCK APPRECIATION RIGHTS     12        
              6.1    
Grant of Stock Appreciation Rights (or SARs)
    12     6.2    
Agreement
    13     6.3    
Tandem SARs
    13     6.4    
Payment
    13     6.5    
Exercise of SARs
    13  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page                     ARTICLE 7 - STOCK AWARDS,
RESTRICTED STOCK AND RESTRICTED STOCK UNITS     13                       7.1    
Grant of Stock Awards, Restricted Stock and Restricted Stock Units
    13     7.2    
Restricted Stock Agreement
    14     7.3    
Restricted Stock Unit Agreement
    14     7.4    
Nontransferability
    14     7.5    
Certificates
    14     7.6    
Dividends and Other Distributions
    15                     ARTICLE 8 - PERFORMANCE SHARES AND UNITS     15      
                8.1    
Grant of Performance Shares/Units
    15     8.2    
Value of Performance Shares/Units
    15     8.3    
Earning of Performance Shares/Units
    15     8.4    
Form and Timing of Payment of Performance Shares/Units
    15     8.5    
Nontransferability
    16                     ARTICLE 9 - PERFORMANCE MEASURES     16              
      ARTICLE 10 - BENEFICIARY DESIGNATION     17                     ARTICLE 11
- DEFERRALS     17                     ARTICLE 12 - WITHHOLDING     17          
            12.1    
Tax Withholding
    17     12.2    
Share Withholding
    18                     ARTICLE 13 - AMENDMENT AND TERMINATION     18        
              13.1    
Amendment of Plan
    18     13.2    
Amendment of Award Agreement
    18     13.3    
Termination of Plan
    18     13.4    
Cancellation of Awards for Detrimental Activity
    18     13.5    
Assumption or Cancellation of Awards Upon a Corporate Transaction
    19                     ARTICLE 14 - CHANGE IN CONTROL     20                
    ARTICLE 15 - MISCELLANEOUS PROVISIONS     20                       15.1    
Restrictions on Shares
    20     15.2    
Rights of a Shareholder
    20  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page     15.3    
No Implied Rights
    20     15.4    
Compliance with Laws
    21     15.5    
Successors
    21     15.6    
Tax Elections
    21     15.7    
Compliance With Code Section 409A
    21     15.8    
Legal Construction
    21  

-iii-



--------------------------------------------------------------------------------



 



AARON RENTS, INC.
2001 STOCK OPTION AND INCENTIVE AWARD PLAN
ARTICLE 1 — GENERAL PROVISIONS
     1.1 Amendment and Restatement of Plan. Aaron Rents, Inc., a Georgia
corporation (the “Company”), previously established an incentive compensation
plan known as the “Aaron Rents, Inc. 2001 Stock Option and Incentive Award Plan”
(the “Plan”), which was originally effective as of March 13, 2001. The Company
hereby amends and restates the Plan as set forth in this document.
     1.2 Purpose of Plan. The objectives of the Plan are to (i) attract and
retain employees, directors, consultants, advisors and other persons who perform
services for the Company by providing compensation opportunities that are
competitive with other companies; (ii) provide incentives to those individuals
who contribute significantly to the long-term performance and growth of the
Company and its affiliates; and (iii) align the long-term financial interests of
employees’ and other Eligible Participants (as defined below) with those of the
Company’s shareholders.
     1.3 Types of Awards. Awards under the Plan may be made to Eligible
Participants in the form of Incentive Stock Options, Nonqualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock
Awards, Performance Shares, Performance Units or any combination of these.
     1.4 Effective Date. The Plan, as amended and restated, shall be effective
on February 24, 2009, the date it was approved by the Board of Directors of the
Company (the “Effective Date”), subject to approval by the Company’s
shareholders within the 12-month period immediately thereafter.
     1.5 Duration of the Plan. The Plan shall commence on the Effective Date,
and shall remain in effect, subject to the right of the Committee (as defined
below) to amend or terminate the Plan at any time pursuant to Article 13, until
the day prior to the tenth (10th) anniversary of the Effective Date.
ARTICLE 2 — DEFINITIONS
     Except where the context otherwise indicates, the following definitions
apply:
     2.1 “Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended. All citations to sections of the Act or rules thereunder are
to such sections or rules as they may from time to time be amended or
renumbered.
     2.2 “Agreement” means the written agreement evidencing an Award granted to
the Participant under the Plan.

-1-



--------------------------------------------------------------------------------



 



     2.3 “Award” means an award granted to a Participant under the Plan that is
an Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit,
Stock Award, Performance Share, Performance Unit or combination of these.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Cause” means, unless provided otherwise in the Agreement, (i) with
respect to the Company or any Employer, the commission by the Participant of an
act of fraud, embezzlement, theft or proven dishonesty, or any other illegal act
or practice (whether or not resulting in criminal prosecution or conviction);
(ii) the willful engaging by the Participant in misconduct which is deemed by
the Committee, in good faith, to be materially injurious to the Company or any
Employer, monetarily or otherwise; or (iii) the willful and continued failure or
habitual neglect by the Participant to perform his duties with the Company or
the Employer substantially in accordance with the operating and personnel
policies and procedures of the Company or the Employer generally applicable to
all their employees. For purposes of this Plan, no act or failure to act by the
Participant shall be deemed to be “willful” unless done or omitted to be done by
the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company and/or
the Employer. “Cause” under either (i), (ii) or (iii) shall be determined by the
Committee in its sole discretion. Notwithstanding the foregoing, if the
Participant has entered into an employment agreement with the Company that is
binding as of the date of employment termination, and if such employment
agreement defines “Cause,” then the definition of “Cause” in such agreement
shall apply to the Participant in this Plan.
     2.6 “Change in Control” means:
     (a) The acquisition (other than from the Company) by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Act
(but without regard to any time period specified in Rule 13d-3(d)(1)(i))), of
50 percent or more of the combined voting power of then outstanding securities
of the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); excluding, however, (1) any
acquisition by the Company or (2) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; and provided, however, that for purposes of this
Section 2.6, Person shall not include any person who on the date hereof owns 20%
or more of any class of the Company’s outstanding securities;
     (b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other then the Board shall not
be deemed a member of the Incumbent Board;

-2-



--------------------------------------------------------------------------------



 



     (c) Consummation by the Company of a reorganization, merger, or
consolidation or sale of all or substantially all of the assets of the Company
(a “Transaction”); excluding, however, a Transaction pursuant to which (i) all
or substantially all of the individuals or entities who are the beneficial
owners, respectively, of the Outstanding Company Voting Securities immediately
prior to such Transaction will beneficially own, directly or indirectly, more
than 50 percent of the combined voting power of the outstanding securities of
such corporation entitled to vote generally in the election of directors of the
corporation resulting from such Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Transaction, of the Outstanding Company Voting
Securities; or
     (d) Approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.
     2.7 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.
     2.8 “Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members as may be appointed by the Board to
administer this Plan pursuant to Article 3. All members shall be independent
directors within the meaning of the Listing Standards and any other standards as
the Board or the Committee may prescribe from time to time; provided, however,
that, (a) if the Committee is comprised of at least three directors, and (b) the
Listing Standards permit one member of the Committee not to be independent
within the meaning of the Listing Standards, then the Board may appoint a member
who is not so independent, provided, further, that such appointment otherwise
complies with the Listing Standards. If any member of the Committee does not
qualify as (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act, and (ii) an “outside director” within the meaning of Section
162(m) of the Code, a subcommittee of the Committee shall be appointed to grant
Awards to Named Executive Officers and to officers who are subject to Section 16
of the Act, and each member of such subcommittee shall satisfy the requirements
of (i) and (ii) above. References to the Committee in the Plan shall include
and, as appropriate, apply to any such subcommittee.
     2.9 “Company” means Aaron Rents, Inc., a Georgia corporation, and its
successors and assigns.
     2.10 “Director” means any individual who is a member of the Board of
Directors of the Company; provided, however, that any Director who is employed
by the Company or any Employer shall not be considered a Director for purposes
of grants of Awards under the Plan, but instead shall be considered an employee
for purposes of grants of Awards under the Plan.

-3-



--------------------------------------------------------------------------------



 



     2.11 “Disability” means, unless provided otherwise in an Award Agreement
(in which case such definition shall apply for purposes of the Plan with respect
to that particular Award): (i) with respect to any Incentive Stock Option,
disability as determined under Code Section 22(e)(3), and (ii) with respect to
any other Award, that the Participant is “disabled” as determined under Code
Section 409A(a)(2)(C) and any regulations promulgated thereunder. All
determinations of Disability shall be made by the Committee or its designee.
     2.12 “Effective Date” shall have the meaning ascribed to such term in
Section 1.4 hereof.
     2.13 “Eligible Participant” means an employee of the Employer (including an
officer) as well as any other natural person, including a Director or proposed
Director and a consultant or advisor who provides bona fide services to the
Employer not in connection with the offer or sale of securities in a
capital-raising transaction, subject to limitations as may be provided by the
Code, the Act or the Committee, as shall be determined by the Committee.
     2.14 “Employer” means the Company and any entity controlled by the Company,
controlling the Company or under common control with the Company, including any
entity during any period that it is a “parent corporation” or a “subsidiary
corporation” with respect to the Company within the meaning of Code Sections
424(e) and 424(f). With respect to all purposes of the Plan, including but not
limited to, the establishment, amendment, termination, operation and
administration of the Plan, the Company shall be authorized to act on behalf of
all other entities included within the definition of “Employer.”
     2.15 “Fair Market Value” means the fair market value of a Share, as
determined in good faith by the Committee; provided, however, that
     (a) if the Shares are traded on a national or regional securities exchange
on a given date, Fair Market Value on such date shall be the closing sales price
for a Share on the securities exchange on such date (or, if no sales of Shares
were made on such exchange on such date, on the next preceding day on which
sales were made on such exchange), all as reported in The Wall Street Journal or
such other source as the Committee deems reliable; and
     (b) if the Shares are not listed on any securities exchange, but
nevertheless are publicly traded and reported (through the OTC Bulletin Board or
otherwise), Fair Market Value on such date shall be the closing sales price on
such date (or, if there are no sales on such date, on the next preceding day).
For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the largest U.S. exchange on which Shares are traded
shall be referenced to determine Fair Market Value.
     2.16 “Incentive Stock Option” or “ISO” means an Option granted to an
Eligible Participant under Article 5 of the Plan that is intended to meet the
requirements of Section 422 of the Code.

-4-



--------------------------------------------------------------------------------



 



     2.17 “Insider” shall mean an individual who is, on the relevant date,
subject to the reporting requirements of Section 16(a) of the Act.
     2.18 “Listing Standards” means the listing standards of any exchange or
self-regulatory organization which lists or quotes the securities of the
Company.
     2.19 “Named Executive Officer” means a Participant who is (or is expected
to be as of the date of vesting and/or payout of an Award) one of the group of
“covered employees” as defined in the regulations promulgated or other guidance
issued under Section 162(m) of the Code, as determined by the Committee.
     2.20 “Nonqualified Stock Option” or “NQSO” means an Option granted to an
Eligible Participant under Article 5 of the Plan that is not intended or
otherwise fails to meet the requirements of Section 422 of the Code.
     2.21 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option. An Option shall be designated as either an Incentive Stock Option or a
Nonqualified Stock Option, and in the absence of such designation, shall be
treated as a Nonqualified Stock Option.
     2.22 “Option Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to an Option.
     2.23 “Participant” means an Eligible Participant to whom an Award has been
granted.
     2.24 “Performance Measures” means the performance measures set forth in
Article 9, which are used for performance-based Awards to Named Executive
Officers.
     2.25 “Performance Share” means an Award under Article 8 of the Plan that is
valued by reference to a Share, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Section 162(m) of the Code in the case of a Named Executive
Officer, unless the Committee determines not to comply with Section 162(m) of
the Code.
     2.26 “Performance Unit” means an Award under Article 8 of the Plan that has
a value set by the Committee, which value may be paid to the Participant by
delivery of such property as the Committee shall determine, including without
limitation, cash or Shares, or any combination thereof, upon achievement of such
performance objectives during the relevant performance period as the Committee
shall establish at the time of such Award or thereafter, but not later than the
time permitted by Section 162(m) of the Code in the case of a Named Executive
Officer, unless the Committee determines not to comply with Section 162(m) of
the Code.
     2.27 “Permitted Transferee” means any members of the immediate family of
the Participant (e.g., spouse, parent, sibling, children, grandchildren, niece
and nephew), any trusts for the benefit of such family members or any
partnerships whose only partners are such family members, each as determined by
the Committee in accordance with applicable tax and securities laws.

-5-



--------------------------------------------------------------------------------



 



     2.28 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.29 “Plan” means this Aaron Rents, Inc. 2001 Stock Option and Incentive
Award Plan, as amended and restated, and as further amended from time to time.
     2.30 “Restricted Stock” means an Award of Shares under Article 7 of the
Plan, which Shares are issued with such restriction(s) as the Committee, in its
sole discretion, may impose, including without limitation, any restriction on
the right to retain such Shares, to sell, transfer, pledge or assign such
Shares, to vote such Shares, and/or to receive any cash dividends with respect
to such Shares, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.
     2.31 “Restricted Stock Unit” or “RSU” means a right granted under Article 7
of the Plan to receive a number of Shares, or a cash payment for each such Share
equal to the Fair Market Value of a Share, on a specified date.
     2.32 “Restriction Period” means the period commencing on the date an Award
of Restricted Stock or an RSU is granted and ending on such date as the
Committee shall determine.
     2.33 “Retirement” means termination of employment with the Company and all
Employers other than for Cause after a Participant has reached the age of
65 years.
     2.34 “Share” means one share of common stock of the Company (as such Share
may be adjusted pursuant to the provisions of Section 4.3 of the Plan including
any new or different stock or securities resulting from the changes described in
Section 4.3).
     2.35 “Stock Appreciation Right” or “SAR” means an Award granted under
Article 6 which provides for an amount payable in Shares and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
Share on the day the Stock Appreciation Right is exercised over the specified
purchase price.
     2.36 “Stock Award” means a grant of Shares under Article 7 that is not
generally subject to restrictions and pursuant to which a certificate for the
Shares is transferred to or registered in the name of, the Participant.
ARTICLE 3 — ADMINISTRATION
     3.1 General. This Plan shall be administered by the Committee. The
Committee, in its discretion, may delegate to one or more of its members such of
its powers as it deems appropriate.

-6-



--------------------------------------------------------------------------------



 



     3.2 Authority of the Committee.
     (a) The Committee shall have the exclusive right to interpret, construe and
administer the Plan, to select the persons who are eligible to receive an Award,
and to act in all matters pertaining to the granting of an Award and the
contents of the Agreement evidencing the Award, including without limitation,
the determination of the number of Options, Stock Appreciation Rights, RSUs,
Shares of Restricted Stock, Shares subject to a Stock Award, Performance Shares
or Performance Units subject to an Award and the form, terms, conditions and
duration of each Award, and any amendment thereof consistent with the provisions
of the Plan. The Committee may adopt such rules, regulations and procedures of
general application for the administration of this Plan, as it deems
appropriate.
     (b) The Committee may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Agreement in the manner and to the extent
it shall deem desirable to carry it into effect.
     (c) In the event the Company shall assume outstanding employee benefit
awards or the right or obligation to make future such awards in connection with
the acquisition of another corporation or business entity, the Committee may, in
its discretion, make such adjustments in the terms of Awards under the Plan as
it shall deem appropriate.
     (d) The Committee shall have the authority, without shareholder approval,
to reprice outstanding Options or SARs, and to grant Awards to Participants in
consideration of the cancellation of outstanding Options or other Awards.
     (e) All acts, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
shareholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.
     3.3 Participation Outside of the United States. The Committee or its
designee shall have the authority to amend the Plan (including by the adoption
of appendices or subplans) and/or the terms and conditions relating to an Award
to the extent necessary to permit participation in the Plan by eligible
individuals who are located outside of the United States on terms and conditions
comparable to those afforded to eligible individuals located within the United
States.
     3.4 Delegation of Authority. Except with respect to Named Executive
Officers and Insiders, the Committee may, at any time and from time to time,
delegate to one or more persons any or all of its authority under Section 3.2,
to the full extent permitted by law.
     3.5 Award Agreements. Each Award granted under the Plan shall be evidenced
by a written Agreement. Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions,

-7-



--------------------------------------------------------------------------------



 



not inconsistent with the Plan, as may be imposed by the Committee, including
without limitation, provisions related to the consequences of termination of
employment. A copy of such document shall be provided to the Participant, and
the Committee may, but need not, require that the Participant sign a copy of the
Agreement.
     3.6 Indemnification. In addition to such other rights of indemnification as
they may have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses,
including attorney’s fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof,
provided such settlement is approved by independent legal counsel selected by
the Company, or paid by them in satisfaction of a judgment or settlement in any
such action, suit or proceeding, except as to matters as to which the Committee
member has been negligent or engaged in misconduct in the performance of his
duties; provided, that within 60 days after institution of any such action, suit
or proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same.
ARTICLE 4 — SHARES SUBJECT TO THE PLAN
     4.1 Number of Shares.
     (a) Subject to adjustment as provided in (b) below and in Section 4.3, the
aggregate number of Shares that are available for issuance pursuant to Awards
under the Plan is seven million eight hundred fifty thousand (7,850,000) Shares.
All of the Shares available for issuance under the Plan may be issued pursuant
to Incentive Stock Options. If Options, Restricted Stock, Restricted Stock Units
or other Awards are issued in respect of options, restricted stock, restricted
stock units or other equity awards of an entity acquired, by merger or
otherwise, by the Company (or any subsidiary of the Company or any Employer), to
the extent such issuance shall not be inconsistent with the terms, limitations
and conditions of Code Section 422 or Exchange Act Rule 16b-3, the aggregate
number of Shares for which Awards may be made hereunder shall automatically be
increased by the number of Shares subject to Awards so issued. Such Shares shall
be made available from Shares currently authorized but unissued or Shares
currently held (or subsequently acquired) by the Company as treasury shares,
including Shares purchased in the open market or in private transactions.
     (b) The following rules shall apply for purposes of the determination of
the number of Shares available for grant under the Plan:
     (i) If, for any reason, any Shares awarded or subject to purchase under the
Plan are not delivered or purchased, or are reacquired by the Company, for
reasons including, but not limited to, a forfeiture of Restricted Stock, an
exercise of a Stock Appreciation Right with the delivery of fewer Shares than
are subject to the Stock Appreciation Right, or termination, expiration or
cancellation of an Option, Stock Appreciation Right, Restricted Stock Unit,
Performance Shares or

-8-



--------------------------------------------------------------------------------



 



Performance Units, such Shares (the “Returned Shares”) shall not be charged
against, or if previously charged against, shall be added back to, the aggregate
number of Shares available for issuance pursuant to Awards under the Plan. If
the exercise price and/or tax withholding obligation under an Award is satisfied
by tendering Shares to the Company (either by actual delivery or attestation) or
by reducing the number of Shares to be delivered to the Participant, only the
number of Shares issued net of the Shares so tendered or withheld shall be
deemed delivered for purposes of determining the maximum number of Shares
available for issuance under the Plan.
     (ii) Each Share subject to a Stock Award shall be counted as one Share
subject to an Award. Each RSU and each Performance Share awarded that may be
settled in Shares shall be counted as one Share subject to an Award. Each
Performance Unit awarded that may be settled in Shares shall be counted as a
number of Shares subject to an award, with the number determined by dividing the
value of the Performance Unit at grant by the Fair Market Value of a Share at
Grant. Performance Shares and Units and RSUs that may not be settled in Shares
shall not result in a charge against the aggregate number of Shares available
for issuance pursuant to Awards under this Plan.
     (iii) Each Stock Appreciation Right that may be settled in Shares shall be
counted as one Share subject to an award. Stock Appreciation Rights that may not
be settled in Shares shall not result in a charge against the aggregate number
of Shares available for issuance. In addition, if a Stock Appreciation Right is
granted in connection with an Option and the exercise of the Stock Appreciation
Right results in the loss of the Option right, the Shares that otherwise would
have been issued upon the exercise of such related Option shall not result in a
charge against the aggregate number of Shares available for issuance pursuant to
Awards under this Plan. Upon exercise of a Stock Appreciation Right, only the
actual number of Shares delivered shall be charged against the aggregate number
of Shares available, and any additional Shares that were the subject of the
Stock Appreciation Right shall be added back to aggregate number of Shares
available for issuance and shall again be available for the grant of Awards.
     4.2 Individual Limits. Except to the extent the Committee determines that
an Award to a Named Executive Officer shall not comply with the
performance-based compensation provisions of Section 162(m) of the Code, the
following rules shall apply to Awards under the Plan:
     (a) Options and SARs. The maximum number of Shares subject to Options and
Stock Appreciation Rights that, in the aggregate, may be granted in any one
calendar year to any one Participant shall be four hundred thousand (400,000)
Shares.
     (b) Restricted Stock and RSUs. The maximum aggregate number of Shares of
Restricted Stock and Restricted Stock Units that may be granted in any one
calendar year to any one Participant shall be four hundred thousand (400,000)
Shares.

-9-



--------------------------------------------------------------------------------



 



     (c) Performance Awards. With respect to Performance Awards that have a
specific dollar-value target or are performance units, the maximum aggregate
payout (determined as of the end of the applicable performance cycle) with
respect to Performance Awards granted in any one calendar year to any one
Participant shall be $2,000,000. With respect to Performance Awards that are
payable in Shares, the maximum aggregate payout (determined as of the end of the
applicable performance cycle) with respect to Performance Awards granted in any
calendar year to any one Participant shall be four hundred thousand (400,000)
Shares.
     4.3 Adjustment of Shares. If any change in corporate capitalization, such
as a stock split, reverse stock split, stock dividend, or any corporate
transaction such as a reorganization, reclassification, merger or consolidation
or separation, including a spin-off, of the Company or sale or other disposition
by the Company of all or a portion of its assets, any other change in the
Company’s corporate structure, or any distribution to shareholders (other than a
cash dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other corporation; or new, different or additional
shares or other securities of the Company or of any other corporation being
received by the holders of outstanding Shares; then equitable adjustments shall
be made by the Committee, as it determines are necessary and appropriate, in:
     (a) the limitations on the aggregate number of Shares that may be awarded
as set forth in Section 4.1, including, without limitation, with respect to
Incentive Stock Options;
     (b) the limitations on the aggregate number of Shares that may be awarded
to any one single Participant as set forth in Section 4.2;
     (c) the number and class of Shares that may be subject to an Award, and
that have not been issued or transferred under an outstanding Award;
     (d) the Option Price under outstanding Options and the number of Shares to
be transferred in settlement of outstanding Stock Appreciation Rights; and
     (e) the terms, conditions or restrictions of any Award and Agreement,
including the price payable for the acquisition of Shares; provided, however,
that, to the extent possible, all such adjustments made in respect of each ISO
shall be accomplished so that such Option shall continue to be an incentive
stock option within the meaning of Section 422 of the Code.
ARTICLE 5 — STOCK OPTIONS
     5.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Eligible Participants at any time and from time to
time as shall be determined by the Committee. The Committee shall have sole
discretion in determining the number of Shares subject to Options granted to
each Participant. The Committee may grant a Participant ISOs, NQSOs or a
combination thereof, and may vary such Awards among Participants; provided that
only an employee of the Employer may be granted ISOs.

-10-



--------------------------------------------------------------------------------



 



     5.2 Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the Option Exercise Price, the duration of the Option, the number
of Shares to which the Option pertains and such other provisions as the
Committee shall determine. The Option Agreement shall further specify whether
the Award is intended to be an ISO or an NQSO. Any portion of an Option that is
not designated in the Agreement as an ISO or otherwise fails or is not qualified
as an ISO (even if designated as an ISO) shall be an NQSO. The Committee may
provide in the Option Agreement for transfer restrictions, repurchase rights,
vesting requirements and other limitations on the Shares to be issued pursuant
to the exercise of an Option.
     5.3 Option Exercise Price. The Option Exercise Price for each grant of an
ISO shall not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the date the Option is granted. The Option Exercise Price for each
grant of a NQSO shall be established by the Committee and, in its discretion,
may be less than, equal to or more than the Fair Market Value of a Share on the
date the Option is granted. Any Option granted with an Option Exercise Price
less than the Fair Market Value of a Share on the date of grant shall include
terms and conditions intended to be ensure that the Option is exempt from or
complies with Code Section 409A.
     5.4 Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary of its grant
date.
     5.5 Exercise of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, including, without limitation,
conditions related to the employment of or provision of services by the
Participant with the Company or any Employer, which need not be the same for
each grant or for each Participant. The Committee may provide in the Agreement
for automatic accelerated vesting and other rights upon the occurrence of a
Change in Control of the Company or upon the occurrence of other events as
specified in the Agreement.
     5.6 Payment. Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
(less any amount previously paid by the Participant to acquire the Option). The
Option Exercise Price upon exercise of any Option shall be payable to the
Company in full, in any of the following manners: (a) in cash, (b) in cash
equivalent approved by the Committee, (c) unless not permitted by the Committee,
by tendering previously acquired Shares (or delivering a certification or
attestation of ownership of such Shares) having an aggregate Fair Market Value
at the time of exercise equal to the total Option Exercise Price (provided that
the tendered Shares must have been held by the Participant for six months or
such other period required by the Committee), (d) unless not permitted by the
Committee, by having the Company withhold Shares from the Shares acquired upon
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Exercise Price, or (e) by a combination of
(a), (b), (c) and (d). The Committee also may allow cashless exercises as
permitted under Federal Reserve Board’s Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.

-11-



--------------------------------------------------------------------------------



 



     5.7 Nontransferability of Options.
     (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.
     (b) Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement consistent with securities and other applicable
laws, rules and regulations, no NQSO granted under this Article 5 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 5 shall be exercisable during his or her lifetime
only by such Participant. In the event of a transfer permitted by the Agreement,
appropriate evidence of any transfer to the Permitted Transferees shall be
delivered to the Company at its principal executive office. If all or part of an
Option is transferred to a Permitted Transferee, the Permitted Transferee’s
rights thereunder shall be subject to the same restrictions and limitations with
respect to the Option as the Participant, and any reference in the Option
Agreement to the employment by or performance of services for the Company by the
Participant shall continue to refer to the employment of, or performance of
services by, the Participant who transferred the Option.
     5.8 Special Rules for ISOs. Notwithstanding the above, in no event shall
any Participant who owns (within the meaning of Section 424(d) of the Code)
stock of the Company possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company be eligible to
receive an ISO at an Option Exercise Price less than one hundred ten percent
(110%) of the Fair Market Value of a Share on the date the ISO is granted or be
eligible to receive an ISO that is exercisable later than the fifth (5th)
anniversary date of its grant. No Participant may be granted ISOs (under the
Plan and all other incentive stock option plans of the Employer) which are first
exercisable in any calendar year for Shares having an aggregate Fair Market
Value (determined as of the date an Option is granted) that exceeds One Hundred
Thousand Dollars ($100,000). Any such excess shall instead automatically be
treated as a NQSO.
ARTICLE 6 — STOCK APPRECIATION RIGHTS
     6.1 Grant of Stock Appreciation Rights (or SARs). A Stock Appreciation
Right may be granted to an Eligible Participant in connection with an Option
granted under Article 5 of this Plan or may be granted independently of any
Option. A Stock Appreciation Right shall entitle the holder, within the
specified period (which may not exceed 10 years), to exercise the SAR and
receive in exchange therefor a payment having an aggregate value equal to the
amount by which the Fair Market Value of a Share on the exercise date exceeds
the specified purchase price (which, unless provided otherwise, shall be the
Fair Market Value on the grant date), times the number of Shares with respect to
which the SAR is exercised. The Committee may provide in

-12-



--------------------------------------------------------------------------------



 



the Agreement for automatic exercise on a certain date, for payment of the
proceeds on a certain date, and/or for accelerated vesting and other rights upon
the occurrence of a Change in Control or upon the occurrence of other events
specified in the Agreement. A SAR granted in connection with an Option (a
“Tandem SAR”) shall entitle the holder of the related Option, within the period
specified for the exercise of the Option, to surrender the unexercised Option,
or a portion thereof, and to receive in exchange therefore a payment having an
aggregate value equal to the amount by which the Fair Market Value of a Share on
the exercise date exceeds the Option Exercise Price per Share, times the number
of Shares subject to the Option, or portion thereof, which is surrendered. SARs
shall be subject to the same transferability restrictions as Nonqualified Stock
Options.
     6.2 Agreement. Each SAR grant shall be evidenced by an Agreement that shall
specify the exercise price, the duration of the SAR, the number of Shares to
which the SAR pertains and such other provisions as the Committee shall
determine.
     6.3 Tandem SARs. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability, and
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. The grant of Stock Appreciation Rights related to ISOs
must be concurrent with the grant of the ISOs. With respect to NQSOs, the grant
either may be concurrent with the grant of the NQSOs, or in connection with
NQSOs previously granted under Article 5, which are unexercised and have not
terminated or lapsed.
     6.4 Payment. The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of all cash, all Shares, or any combination thereof. If payment is to
be made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise or the date of payment, as
applicable. If the Committee elects to make full payment in Shares, no
fractional Shares shall be issued and cash payments shall be made in lieu of
fractional Shares. The Committee shall have sole discretion to determine and set
forth in the Agreement the timing of any payment made in cash or Shares, or a
combination thereof, upon exercise of SARs, including whether payment will be
made in a lump sum, in annual installments or otherwise deferred; and the
Committee shall have sole discretion to determine and set forth in the Agreement
whether any deferred payments may bear amounts equivalent to interest or cash
dividends.
     6.5 Exercise of SARs. Upon exercise of a Tandem SAR, the number of Shares
subject to exercise under any related Option shall automatically be reduced by
the number of Shares represented by the Option or portion thereof which is
surrendered.
ARTICLE 7 — STOCK AWARDS, RESTRICTED STOCK
AND RESTRICTED STOCK UNITS
     7.1 Grant of Stock Awards, Restricted Stock and Restricted Stock Units.
Stock Awards and Awards of Restricted Stock and Restricted Stock Units (“RSUs”)
may be made to Eligible Participants as a reward for past service or as an
incentive for the performance of future services that will contribute materially
to the successful operation of the Employer. Stock Awards and Awards of
Restricted Stock and RSUs may be made either alone or in addition to or in
tandem with other Awards granted under the Plan and may be current grants of
Restricted Stock and RSUs or deferred grants of Stock Awards or Restricted Stock
and RSUs.

-13-



--------------------------------------------------------------------------------



 



     7.2 Restricted Stock Agreement. The Restricted Stock Agreement shall set
forth the terms of the Restricted Stock Award, as determined by the Committee,
including, without limitation, the purchase price, if any, to be paid for such
Restricted Stock, which may be zero, subject to such minimum consideration as
may be required by applicable law; any restrictions applicable to the Restricted
Stock such as continued service or achievement of performance goals; the length
of the Restriction Period, if any, and whether any circumstances, such as death,
Disability, or a Change in Control, will shorten or terminate the Restriction
Period; and rights of the Participant to vote or receive dividends with respect
to the Shares during the Restriction Period.
     7.3 Restricted Stock Unit Agreement. The Restricted Stock Unit Agreement
shall set forth the terms of the RSU Award, as determined by the Committee,
including without limitation, the number of RSUs granted to the Participant; the
restrictions, terms and conditions of the RSU; whether the RSU will be settled
in cash, Shares, or a combination of the two and the date when the RSU will be
settled; any requirements such as continued service or achievement of certain
performance measures; the length of the Restriction Period, if any; whether any
circumstances such as Change in Control, termination of employment, Disability
or death will shorten or terminate any vesting or Restriction Period; and
whether dividend equivalents will be paid or accrued with respect to the RSUs.
     7.4 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, no RSUs and no Shares of Restricted Stock received by a
Participant shall be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of during the Restriction Period.
     7.5 Certificates. Upon an Award of Restricted Stock to a Participant,
Shares of Restricted Stock shall be registered in the Participant’s name.
Certificates, if issued, may either be held in custody by the Company until the
Restriction Period expires or until restrictions thereon otherwise lapse and/or
be issued to the Participant and registered in the name of the Participant,
bearing an appropriate restrictive legend and remaining subject to appropriate
stop-transfer orders. If required by the Committee, the Participant shall
deliver to the Company one or more stock powers endorsed in blank relating to
the Restricted Stock. Upon grant of a Stock Award, settlement of an RSU in
Shares, and with respect to Restricted Stock, if and when the Restriction Period
expires without a prior forfeiture of the Restricted Stock subject to such
Restriction Period, unrestricted certificates for such shares shall be delivered
to the Participant or registered in the Participant’s name on the Company’s
records; provided, however, that the Committee may cause such legend or legends
to be placed on any such certificates as it may deem advisable under the terms
of the Plan and the rules, regulations and other requirements of the Securities
and Exchange Commission and any applicable federal or state law. The Company
shall not be required to deliver any fractional Share but will pay, in lieu
thereof, the Fair Market Value (determined as of the date the restrictions lapse
for Restricted Stock or the RSU is settled) of such fractional Share to the
holder thereof. Concurrently with the grant of an unrestricted Stock Award, the
settlement of an RSU or the lapse of any risk of forfeiture applicable to the
Restricted Stock, the Participant shall be required to pay an amount necessary
to satisfy any applicable federal, state and local tax requirements as set out
in Article 12 below.

-14-



--------------------------------------------------------------------------------



 



     7.6 Dividends and Other Distributions. Except as provided in this Article 7
or in the Award Agreement, a Participant receiving a Restricted Stock Award
shall have, with respect to such Restricted Stock Award, all of the rights of a
shareholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares possess voting rights and the right to receive any
dividends; provided, however, the Committee may require that any dividends on
such Shares of Restricted Stock shall be automatically deferred and reinvested
in additional Restricted Stock subject to the same restrictions as the
underlying Award, or may require that dividends and other distributions on
Restricted Stock shall be paid to the Company for the account of the
Participant. The Committee shall determine whether interest shall be paid on
such amounts, the rate of any such interest, and the other terms applicable to
such amounts.
ARTICLE 8 — PERFORMANCE SHARES AND UNITS
     8.1 Grant of Performance Shares/Units. Performance Shares, Performance
Units or both may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.
     8.2 Value of Performance Shares/Units. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Shares, Performance Units or both that
will be paid out to the Participant. For purposes of this Article 8, the time
period during which the performance goals must be met shall be called a
“Performance Period.” Performance Periods shall generally equal or exceed two
(2) years in length. For Awards intended to qualify under the performance-based
compensation provisions of Code Section 162(m), the performance goals shall be
established at the beginning of the Performance Period within the time period as
is permitted by Code Section 162(m).
     8.3 Earning of Performance Shares/Units. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Shares/Units shall be entitled to receive a payout of the number and value of
Performance Shares/Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
     8.4 Form and Timing of Payment of Performance Shares/Units. Subject to the
terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Shares/Units in the form of cash or in Shares (or in a combination
thereof) which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares/Units at the close of the applicable Performance
Period. Such Shares may be granted subject to any restrictions deemed
appropriate by the Committee. The determination of the Committee with respect to
the form and timing of payout of such Awards shall be set forth in the Award
Agreement pertaining to the grant of the Award and, for Awards intended to
qualify under the performance-based compensation provisions of Code Section
162(m), shall meet the requirements of Code Section 162(m).

-15-



--------------------------------------------------------------------------------



 



     Except as otherwise provided in the Participant’s Award Agreement, a
Participant shall be entitled to receive any dividends declared with respect to
Shares earned in connection with earned grants of Performance Shares/Units, that
have not yet been distributed to the Participant (such dividends may be subject
to the same accrual, forfeiture, and payout restrictions as apply to dividends
earned with respect to Shares of Restricted Stock, as set forth in Section 7.6
herein).
     8.5 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Performance Shares/Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
ARTICLE 9 — PERFORMANCE MEASURES
     Until the Committee proposes for shareholder vote and shareholders approve
a change in the general Performance Measures set forth in this Article 9, the
attainment of which may determine the degree of payout and/or vesting with
respect to Named Executive Officers’ Awards that are intended to qualify under
the performance-based compensation provisions of Section 162(m) of the Code, the
Performance Measure(s) to be used for purposes of such Awards shall be chosen
from among the following (which may relate to the Company or a business unit,
division or subsidiary): earnings, earnings per share, consolidated pre-tax
earnings, net earnings, estimated earnings, operating income, EBIT (earnings
before interest and taxes), EBITDA (earnings before interest, taxes,
depreciation and amortization), gross margin, revenues, revenue growth, market
value added, economic value added, return on equity, return on investment,
return on assets, return on net assets, return on capital employed, total
shareholder return, profit, economic profit, capitalized economic profit,
after-tax profit, pre-tax profit, net income, cash flow measures, cash flow
return, sales, sales volume, revenues per employee, stock price, cost, or goals
related to acquisitions or divestitures. The Committee can establish other
Performance Measures for performance Awards granted to Eligible Participants
that are not Named Executive Officers and for performance Awards granted to
Named Executive Officers that are not intended to qualify under the
performance-based compensation exception of Section 162(m) of the Code.
     The Committee shall be authorized to make adjustments in performance-based
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles. The
Committee shall also have the discretion to adjust the determinations of the
degree of attainment of the pre-established Performance Measures; provided,
however, that Awards which are designed to qualify for the performance-based
compensation exception from the deductibility limitations of Section 162(m) of
the Code, and which are held by Named Executive Officers, may not be adjusted
upward (except as a result of adjustments permitted by this paragraph), but the
Committee shall retain the discretion to adjust such Awards downward.
     If applicable tax and/or securities laws change to permit Committee
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Awards which
shall not qualify for the performance-based compensation exception from the
deductibility limitations of Section 162(m) of the Code, the Committee may make
such grants without satisfying the requirements of Section 162(m) of the Code.

-16-



--------------------------------------------------------------------------------



 



ARTICLE 10 — BENEFICIARY DESIGNATION
     Each Participant may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s spouse, and if the Participant has no surviving spouse, to
the Participant’s estate. If required, the spouse of a married Participant
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary or beneficiaries other than the spouse.
ARTICLE 11 — DEFERRALS
     The Committee may permit a Participant to defer such Participant’s receipt
of the payment of cash or the delivery of Shares that would otherwise be due to
such Participant by virtue of the exercise of an Option or SAR, the lapse or
waiver of restrictions with respect to Restricted Stock, or RSUs, or the
satisfaction of any requirements or goals with respect to Performance Shares. If
any such deferral election is permitted, the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals, which
rules and procedures shall comply with Section 409A of the Code. .
Notwithstanding the foregoing, no stock option or SAR that was not both earned
and vested as of December 31, 2004 or that is materially modified after
October 3, 2004, determined in each case within the meaning of Section 409A of
the Code, shall contain a feature for the deferral of compensation within the
meaning of Treasury Regulation § 1.409A-1(b)(5)(i)(A)(3) or §
1.409A-1(b)(5)(i)(B)(3), respectively.
ARTICLE 12- WITHHOLDING
     12.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of any Award under this Plan. If a Participant makes a
disposition within the meaning of Section 424(c) of the Code and regulation
promulgated thereunder, of any Share or Shares issued to him pursuant to his
exercise of an Incentive Stock Option within the two-year period commencing on
the day after the date of the grant or within the one-year period commencing on
the day after the date of transfer of such Share or Shares to the Optionee
pursuant to such exercise, the Optionee shall, within ten (10) days of such
disposition, notify the Company thereof, by delivery of written notice to the
Company at its principal executive office.

-17-



--------------------------------------------------------------------------------



 



     12.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARS, upon the lapse of restrictions on Restricted Stock
or RSUs, or upon any other taxable event arising as a result of Awards granted
hereunder which are to be paid in the form of Shares, Participants may elect,
unless not permitted by the Committee, to satisfy the withholding requirement,
in whole or in part, by having the Company withhold Shares having a fair market
value on the date the tax is to be determined equal to not more than the minimum
amount of tax required to be withheld with respect to the transaction. All such
elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.
ARTICLE 13 — AMENDMENT AND TERMINATION
     13.1 Amendment of Plan. The Committee or the Board may at any time
terminate or from time to time amend the Plan in whole or in part, but no such
action shall materially adversely affect any rights or obligations with respect
to any Awards previously granted under the Plan, unless the affected
Participants consent in writing. To the extent required by Section 162(m) or
Section 422 of the Code, other applicable law, and/or any Listing Standards, no
amendment shall be effective unless approved by the shareholders of the Company.
     13.2 Amendment of Award Agreement. The Committee may, at any time, amend
outstanding Agreements in a manner not inconsistent with the terms of the Plan;
provided, however, except as provided in Sections 13.4 and 13.5, if such
amendment is materially adverse to the Participant, as determined by the
Committee, the amendment shall not be effective unless and until the Participant
consents to such amendment. To the extent not inconsistent with the terms of the
Plan, the Committee may, at any time, amend an outstanding Agreement in a manner
that is not unfavorable to the Participant without the consent of such
Participant.
     13.3 Termination of Plan. No Awards shall be granted under the Plan on or
after the tenth anniversary of the Effective Date of the Plan.
     13.4 Cancellation of Awards for Detrimental Activity. All Awards shall be
subject to the Committee’s right to cancel such Awards and/or to impose
forfeitures to the extent required under Section 304 of the Sarbanes-Oxley Act
of 2002. The Committee may also provide in the Award Agreement that if a
Participant engages in any “Detrimental Activity” (as defined below or in the
Award Agreement), the Committee may, notwithstanding any other provision in this
Plan to the contrary, cancel, rescind, suspend, withhold or otherwise restrict
or limit any unexpired, unexercised, unpaid or deferred Award as of the first
date the Participant engages in the Detrimental Activity, unless sooner
terminated by operation of another term of this Plan or any other agreement.
Without limiting the generality of the foregoing, the Agreement may also provide
that if the Participant exercises an Option or SAR, receives a Performance
Share, Performance Unit, or RSU payout, or receives Shares under an Award at any
time during the period beginning six months prior to the date the Participant
first engages in Detrimental Activity and ending six months after the date the
Participant ceases to engage in any Detrimental Activity, the Participant shall
be required to pay to the Company the excess of the then fair market value of
the Shares subject to the Award over the total price paid by the Participant for
such Shares.
          For purposes of this Section, “Detrimental Activity” means any of the
following, as determined by the Committee in good faith: (i) the violation of
any agreement between the Company and the Participant relating to the disclosure
of confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensees, licensors or contractors, or

-18-



--------------------------------------------------------------------------------



 



the performance of competitive services; (ii) conduct that constitutes Cause (as
defined in Section 2.5 above), whether or not the Participant’s employment is
terminated for Cause; (iii) making, or causing or attempting to cause any other
person to make, any statement, either written or oral, or conveying any
information about the Company which is disparaging or which in any way reflects
negatively upon the Company; (iv) improperly disclosing or otherwise misusing
any confidential information regarding the Company; or (v) the refusal or
failure of a Participant to provide, upon the request of the Company, a
certification, in a form satisfactory to the Company, that he or she is in full
compliance with the terms and conditions of the Plan; provided, that the
Committee may provide in the Agreement that only certain of the restrictions
provided above apply for purposes of the Award Agreement.
     13.5 Assumption or Cancellation of Awards Upon a Corporate Transaction. In
the event of a proposed sale of all or substantially all of the assets or stock
of the Company, the merger of the Company with or into another corporation such
that shareholders of the Company immediately prior to the merger exchange their
shares of stock in the Company for cash and/or shares of another entity or any
other Change in Control or corporate transaction to which the Committee deems
this provision applicable (any such event is referred to as a “Corporate
Transaction”), the Committee may, in its discretion, cause each Award to be
assumed or for an equivalent Award to be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (with such
assumed or substituted Award adjusted as appropriate).
     In addition or in the alternative, the Committee, in its discretion, may
determine that all or certain types of Awards will be cancelled at or
immediately prior to the time of the Corporate Transaction; provided, however,
that at least 15 days prior to the Corporate Transaction (or, if not feasible to
provide 15 days notice, within a reasonable period prior to the Corporate
Transaction), the Committee notifies the Participant that, subject to rescission
if the Corporate Transaction is not successfully completed within a certain
period, the Award will be terminated and provides the Participant, either, at
the election of the Committee, (i) a payment (in cash or Shares) equal to value
of the Award, as determined below, or (ii) the right to exercise the Option or
other Award as to all Shares, including Shares as to which the Option or other
Award would not otherwise be exercisable (or with respect to Restricted Stock,
RSUs, Performance Shares or Performance Units, provide that all restrictions
shall lapse) prior to the Corporate Transaction. For purposes of this provision,
the value of the Award shall be the value determined in good faith by the
Committee and shall generally be measured as of the date of the Corporate
Transaction and shall generally equal the amount of cash or Shares that would be
payable to the Participant upon exercise or vesting of the Award, less the
amount of any payment required to be tendered by the Participant upon such
exercise; provided, however, the Committee may also determine that the amount
payable to the Participant upon cancellation of an Award shall equal the
consideration the Participant would have received under the terms of the
Corporate Transaction if the Award was fully vested, paid, or exercised (as
applicable) immediately prior to the closing of the Corporate Transaction and,
thus, the Participant was treated as a Shareholder with respect to the Shares
that would have been paid upon such vesting, payment, or exercise. For example,
the amount payable to the Participant upon the Committee’s decision to cancel
outstanding Options would usually equal the difference between the Fair Market
Value of the Shares subject to the Options and the Exercise Price for such
Options, computed as of the date of the Corporate Transaction.

-19-



--------------------------------------------------------------------------------



 



ARTICLE 14 — CHANGE IN CONTROL
     Upon the occurrence of a Change in Control, except as provided otherwise in
the Award Agreement or unless otherwise specifically prohibited by the terms of
Article 15, but subject to Article 13:
     (a) Any and all Options and SARs granted to Participants under the Plan
shall become fully vested and immediately exercisable;
     (b) All restrictions on Awards of Restricted Stock and RSUs shall lapse and
Shares shall be delivered to the Participant in accordance with Article 7 and
the terms of the Award Agreement; and
     (c) Subject to Article 13 hereof, the Committee shall have the authority to
make any modifications to the Awards as determined by the Committee to be
appropriate before the effective date of the Change in Control.
ARTICLE 15 — MISCELLANEOUS PROVISIONS
     15.1 Restrictions on Shares. All certificates for Shares delivered under
the Plan shall be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any Listing Standards
and any applicable federal or state laws, and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions. In making such determination, the Committee may rely upon
an opinion of counsel for the Company.
          Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any Shares under the Plan or make any other
distribution of the benefits under the Plan unless such delivery or distribution
would comply with all applicable state and federal laws (including, without
limitation and if applicable, the requirements of the Securities Act of 1933),
and any applicable requirements of any securities exchange or similar entity.
     15.2 Rights of a Shareholder. Except as otherwise provided in Article 7 of
the Plan and in the Restricted Stock Agreement, each Participant who receives an
Award of Restricted Stock shall have all of the rights of a shareholder with
respect to such Shares, including the right to vote the Shares to the extent, if
any, such Shares possess voting rights and receive dividends and other
distributions. Except as provided otherwise in the Plan or in an Agreement, no
Participant awarded an Option, Stock Appreciation Right, RSU, Performance Unit,
or Performance Share shall have any right as a shareholder with respect to any
Shares covered by such Award prior to the date of issuance to him or his
delegate of a certificate or certificates for such Shares or the date the
Participant’s name is registered on the Company’s book as the shareholder of
record with respect to such Shares.
     15.3 No Implied Rights. Nothing in the Plan or any Award granted under the
Plan shall confer upon any Participant any right to continue in the service of
the Employer, or to serve as a Director thereof, or interfere in any way with
the right of the Employer to terminate his or

-20-



--------------------------------------------------------------------------------



 



her employment or other service relationship at any time. Unless otherwise
determined by the Committee, no Award granted under the Plan shall be deemed
salary or compensation for the purpose of computing benefits under any employee
benefit plan, severance program, or other arrangement of the Employer for the
benefit of its employees. No Participant shall have any claim to an Award until
it is actually granted under the Plan. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall,
except as otherwise provided by the Committee, be no greater than the right of
an unsecured general creditor of the Company.
     15.4 Compliance with Laws.
     (a) At all times when the Committee determines that compliance with Section
162(m) of the Code is required or desirable, all Awards to Named Executive
Officers shall comply with the requirements of Section 162(m) of the Code. In
addition, in the event that changes are made to Section 162(m) of the Code to
permit greater flexibility with respect to any Awards, the Committee may,
subject to the requirements of Article 13, make any adjustments it deems
appropriate.
     (b) The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
United States government or regulatory agency as may be required. Any provision
herein relating to compliance with Rule 16b-3 under the Exchange Act shall not
be applicable with respect to participation in the Plan by Participants who are
not Insiders.
     15.5 Successors. The terms of the Plan shall be binding upon the Company,
and its successors and assigns.
     15.6 Tax Elections. Each Participant agrees to give the Committee prompt
written notice of any election made by such Participant under Code Section 83(b)
or any similar provision thereof.
     15.7 Compliance With Code Section 409A. The Plan is intended to satisfy the
requirements of Code Section 409A and any regulations or guidance that may be
adopted thereunder from time to time. The Plan may be amended or interpreted by
the Committee as it determines necessary or appropriate in accordance with Code
Section 409A and to avoid a plan failure under Code Section 409A(a)(1). If any
Award is subject to and not exempt from, Code Section 409A, and if amounts under
the Award are payable upon a Participant’s “separation from service” (as defined
in Code Section 409A) when the Participant is a “specified employee” (as defined
in Code Section 409A), the payment shall be delayed until the first business day
that is at least six months after the Participant’s “separation from service.”
     15.8 Legal Construction.
     (a) Severability. If any provision of this Plan or an Agreement is or
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction, or
would disqualify the Plan or any Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.
     (b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
     (c) Governing Law. To the extent not preempted by federal law, the Plan and
all Agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Georgia.
     IN WITNESS WHEREOF, this Plan is executed as of the date approved by the
Board of Directors of the Company, the 24th day of February, 2009.

            AARON RENTS, INC.
      By:                        

-21-